Citation Nr: 1704787	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-43 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to a rating in excess of 10 percent for residuals of a T4 fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a C2 fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period of time on appeal, the Veteran's asthma has not been manifested by either Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent predicted or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent; required at least monthly visits to a physician for care of exacerbations; or required intermittent courses of systemic corticosteroids at least three times per year.

2.  For the period on appeal, the Veteran's thoracic spine disability has been manifested by forward flexion of the thoracolumbar spine of no less than 75 degrees; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and there is no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.


3.  For the period on appeal, the Veteran's cervical spine disability has been manifested by forward flexion of the cervical spine of no less than 40 degrees; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and there is no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2016).

2.  The criteria for a rating in excess of 10 percent for residuals of a T4 fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5235-5237 (2016).

3.  The criteria for a rating in excess of 10 percent for residuals of a C2 fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5235-5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Asthma

The Veteran's asthma has been assigned a 30 percent disability rating under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran essentially contends that the symptomatology associated with the disability is more severe than is reflected in the 
currently assigned rating.

Under Diagnostic Code 6602, a 30 percent rating requires FEV-1 of 56-to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; the requirement of daily inhalational or oral bronchodilator therapy; or the requirement of inhalational anti-inflammatory medication.

A 60 percent rating is warranted under Diagnostic Code 6602, if FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; at least monthly visits to a physician are required for exacerbations; or intermittent (at least three per year)  courses of systemic (oral or parenteral) corticosteroids.

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

With respect to pulmonary function testing, the record contains reports of VA examinations during the period on appeal conducted in April 2008, February 2009, March 2009, June 2009, July 2009, March 2010 and July 2014.  Neither these examination reports nor any other evidence reflects findings which would warrant a rating in excess of 30 percent for asthma. 

Specifically, during VA Examination in April 2008, the Veteran reported that he was taking Advair 250/50 as well as an albuterol rescue inhaler.  He denied any cough, sputum, hemoptysis, anorexia, dyspnea on exertion, asthma attacks or side effects from his medication.  During physical examination, the lungs were clear throughout to auscultation and percussion in all fields.  There was no evidence of cor pulmonale, night ventricular hypertrophy or pulmonary hypertension.  There was no restrictive disease.  Pulmonary function test (PFT) revealed an FEV-1 of 71.8 percent predicted and a FEV1/FVC of 76 percent.

Private treatment records from Blair Medical show the Veteran was doing well on treatment.  A PFT done in February 2009 showed FEV-1 of 65 percent predicted and FEV1/FVC of 93 percent predicted.  In March 2009, FEV-1 was 67 percent predicted and FEV1/FVC was 96 percent predicted.  In June 2009, FEV-1 was 65 percent predicted and FVC was 63-65 percent predicted.

VA treatment records dated from May 2000 to May 2009 show that when initially seen in May 2000, the Veteran was taking albuterol as needed, but was using a triamcmolone oral inhaler daily, which had replaced Flovent.  Records since that time show that he continued to be prescribed rescue medication, but also remained on additional daily medications for his asthma.  

Private treatment records from the Center of Pennsylvania Asthma and Allergy Care include PFT reports dated in February 2009, which show FVC of 65-70 percent predicted; FEV-1 of 58-65 percent predicted and FEV1/FVC of 88-93 percent predicted.  March 2009 reports show FVC of 68-69 percent predicted, FEV-1 of 66-67 percent predicted and FEV-1/FVC of 96 percent predicted.  June 2009 reports show FVC of 63-65 percent predicted, FEV-1 of 65-64 percent predicted and FEV-1/FVC of 102-98 percent predicted.  July 2009 reports show FVC of 63-67 percent predicted, FEV-1 of 58-64 percent predicted and FEV-1/FVC of 90-94 percent predicted.  March 2010 reports show FVC of 64-71 percent predicted, FEV-1 of 60-67 percent predicted and FEV-1/FVC of 93-95 percent predicted.  None of these reports show findings that meet the criteria for a rating in excess of 30 percent.

During his most recent VA examination in July 2014, PFT testing showing a FVC of 71 percent predicted, FEV-1 of 68 percent predicted, FEV-1/FVC of 74 percent predicted.  It was noted that exposure to pollen in the spring could exacerbate the Veteran's symptoms, but his symptoms were well controlled on current medications, which included Symbicort inhaler, albuterol inhaler and montelukast 10 mg. daily tablet.  It was also noted that his symptoms were not exacerbated by exercise, dust, cold or fumes.  There was no evidence of work restrictions or intermittent course of systemic corticosteroid, oral or parenteral, required at least three times a year.

Clearly, as the reported value of FEV-1 was no less than 58 percent predicted and FEV1/FVC was no less than 88 percent predicted during the appeal, the PFT results do not show a basis for a rating in excess of 30 percent.  Given the absence of PFT results which meet the criteria for an increased rating, the Board must turn to other criteria under the current rating schedule to determine if a higher rating is warranted.

A review of the medical records shows that although the Veteran has sought private and VA treatment for his asthma, he has not had monthly visits to a physician for asthma symptoms.  With respect to corticosteroids, the medical evidence shows that the Veteran has been prescribed Advair, Flovent, albuterol and a triamcmolone oral daily inhaler for his asthma symptoms.  Thus, there is daily inhalational bronchodilator therapy, but there is no evidence that the Veteran has been taking corticosteroids.

Based on such findings, the Board concludes that the criteria for a 60 percent or higher rating are not met or approximated under Diagnostic Code 6602.

The Veteran is competent to report the symptoms of his asthma.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602.

Residuals of T4 Fracture & C2 Fracture

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for disability of the cervical spine when there is forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2016).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 10 percent rating for intervertebral disc syndrome requires incapacitating episodes having a total duration of one week but less than 2 weeks during the past 12 months.  The 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Analysis

In a November 2000 rating decision, the RO granted service connection for residuals of a fractured C2 and T4, with an evaluation of 10 percent, effective March 20, 2000.

In March 2008, the Veteran filed a claim for an increased rating for his service-connected residuals of C2 and T4 fractures.  In a July 2008 rating decision, the RO continued the 10 percent rating, and the Veteran filed the current appeal.

In an October 2010 rating decision, the RO continued the 10 percent rating for residuals of fractured T4, thoracic spine.  However, a separate 10 percent evaluation was granted for residuals, fracture C2, cervical spine, effective March 3, 2008.  The Veteran has appealed both ratings.

In response to his claim, the Veteran was afforded a VA spine examination in April 2008.  He complained of flare-ups of sharp pain in the area of the T1 to T2 vertebra, with prolonged sitting or standing or in the cold.  He denied taking any medication.  
There was some minimal tenderness at the T1-T2 area of the mid spinal area, without paraspinal muscle spasm.  X ray of the thoracic spine was normal; however VA treatment records show MRI of the thoracic spine from August 2009 which showed the old T4 fracture with approximately 50 percent loss of height anteriorly with minimal disc osteophyte complexes at T4-T10.  The examiner did not include range of motion findings for the thoracic spine.  As such, the April 2008 examination findings for the thoracic spine are incomplete, and therefore, inadequate.  However, the Board notes that there is no other evidence during this period in the appeal that shows that the Veteran had limitation of motion in the thoracic spine that met the criteria for a rating in excess of 10 percent.

Physical examination of the cervical spine revealed no points of tenderness and no deformity.  Curvature was normal.  Active range of motion of the cervical spine was 35 degrees extension, 45 degrees flexion, 65 degrees right rotation, 60 degrees left rotation, and 30 degrees right and left side bending.  After repetitions, active range of motion was to 35, 60, 65, 65, 30 and 30 degrees, respectively.  X ray of the cervical spine was normal.  However, VA treatment records show MRI of the cervical spine from August 2009, which showed borderline spurring from C3-C7, without other pathology, including compression of the vertebral C2 body.

Neurological examination in the upper extremities was full and sensation was intact.  

The Veteran was afforded another VA examination in May 2010.  He reported mild to moderate, sharp pain in the cervical region of the back, twice a week that lasted for a couple of minutes and was a 7 out of 10 in intensity.  He also reported taking Tylenol for back pain as needed, and denied incapacitating episodes during the previous 12 months.  He also denied any flare-ups of back pain.  Physical examination showed there was no asymmetry of the spinal curvatures, and gait was normal.  

Active range of motion of the thoracolumbar spine was 75 degrees flexion, 25 degrees extension, 60 degrees right rotation, 60 degrees left rotation, 37 degrees right side bending and 20 degrees left side bending. Active range of motion of the thoracolumbar spine after repetitions was 75 degrees flexion, 26 degrees extension, 65 degrees right rotation, 68 degrees left rotation, 36 degrees right side bending and 22 degrees left side bending.  The Veteran reported pulling with repetitive motion.

Active range of motion of the cervical spine was 15 degrees flexion, 40 degrees extension, 60 degrees right and left rotation, 35 degrees right side bending and 32 degrees left side bending.  After repetitions, active range of motion of the cervical spine showed 15 degrees extension, 40 degrees flexion with pain, 66 degrees bilateral rotation, 45 degrees right side bending, and 30 degrees left side bending.  He noted pulling with repeated motion and pain with flexion in the cervical region. There was no pain with palpation of the cervical spine.  

He complained of pulling with repetitive motion, but no actual pain with motion.  The examiner noted that there was no objective evidence of pain upon palpation, painful motion, spasm, weakness, tenderness, atrophy or guarding.  In addition, there was no muscle spasms or tenderness; no spinal contour, such as scoliosis, reverse lordosis or abnormal kyphosis; and no fixed deformity or ankylosis.  Neurological examination was normal.  There was no evidence of pain, fatigue, lack of endurance, or incoordination upon repetitive motion.  

The Veteran was afforded his most recent VA examination in July 2014.  The Veteran denied daily pain, except in the winter, but reported intermittent, sharp pin-like pain in the T4 area, 2-3 times per week, which would resolve.  He was taking Tylenol as needed.  He reported flare-ups of back pain with cold weather and prolonged inactivity.  There was X-ray evidence of arthritis, but range of thoracolumbar motion was normal, with no objective evidence of painful motion.  There was no additional loss of motion following repetitive use testing and no functional loss or functional impairment of the thoracolumbar spine.  Muscle strength testing was normal, reflexes were normal and sensory examination was normal.  There was no evidence of radiculopathy or any other neurologic abnormalities, and no evidence of ankylosis.  There was no intervertebral disc syndrome or reports of incapacitating episodes requiring bedrest, and the Veteran denied using any assistive devices.  There was no impact on his ability to work.  

With regard to the cervical spine, the Veteran denied pain in the neck and stated that his neck felt great.  He reported taking Tylenol occasionally.  He also reported flare-ups of neck pain in cold weather or prolonged inactivity.  Range of motion testing showed forward flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 65 degrees.  There was no objective evidence of painful motion.  
After repetitive use testing, left lateral rotation was reduced to 60 degrees; otherwise, there was no additional loss of motion.  There was no functional loss or functional impairment of the cervical spine.  There was evidence of localized tenderness or pain to palpation, but there was no muscle spasm resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, reflexes were normal and sensory examination was normal.  There was no evidence of radiculopathy or any other neurologic abnormalities, and no evidence of ankylosis.  There was no intervertebral disc syndrome or reports of incapacitating episodes requiring bedrest, and the Veteran denied using any assistive devices.

The evidence shows that during this period, the Veteran demonstrated forward flexion of the thoracolumbar spine well beyond 60 degrees and forward flexion of the cervical spine well beyond 30 degrees, and that he had a combined range of motion in excess of 120 degrees for the thoracolumbar spine, and in excess of 170 degrees for the cervical spine.  Furthermore, there was no evidence on examination in April 2008, May 2010 or July 2014 of muscle spasm or guarding, resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, nor was there any evidence of any neurological deficits.  Accordingly, the Board finds that the evidence required for a 20 percent or higher evaluation for the thoracic spine disability or the cervical spine disability under the general rating formula is not shown. 

The Veteran has reported flare-ups of back pain and neck pain during cold weather and with prolonged periods of inactivity.  However, during his most recent VA examinations, he denied daily back pain and reported that his neck felt great.  Furthermore, he has consistently denied any incapacitating episodes due to back or neck pain and there is no evidence of any physician-prescribed bed rest.  The Board notes that although there was evidence of pain on motion of the cervical spine on examination in May 2010, there was no objective evidence of painful motion of the thoracolumbar spine, and furthermore, on VA examination in 2014, there was no evidence of pain on motion in the thoracolumbar or cervical spine.  In addition on VA examination in May 2010 and July 2014, there was no evidence of additional loss of motion after repetitive use testing, or functional impairment of the thoracolumbar or cervical spine.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no other evidence of functional impairment due to the Veteran's thoracic spine or cervical spine disability at any time during the appeal.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Veteran is competent to report the symptoms of his thoracic spine and cervical spine disabilities.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports increased disability ratings or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 10 percent for the thoracic spine disability or a rating in excess of 10 percent for the cervical spine disability at any time during the appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2016).

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria applied for each individual disability.  Furthermore, to the extent that the Veteran claims that his thoracic spine and cervical spine disabilities and asthma interfere with his employment, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2016).  Therefore, the Board finds that the current 10 percent ratings for the thoracic spine and cervical spine disabilities and the current 30 percent rating for asthma contemplate the effects of the Veteran's disabilities on his occupation and daily functioning, and the disabilities are not manifested by symptoms outside the rating schedule.  In addition, there is no evidence of record showing that he has required frequent hospitalizations for any of his service-connected disabilities.  Hence, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, in addition to residuals of a T4 fracture, residuals of a C2 fracture and asthma, service connection is also in effect for traumatic brain injury and posttraumatic headaches.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Further, neither the Veteran nor his representative has identified any such combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 30 percent for asthma is denied.

A rating in excess of 10 percent for residuals of a T4 fracture is denied.

A rating in excess of 10 percent for residuals of a C2 fracture is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


